EXHIBIT AMENDMENT TO THE STRATIFY, INC. 1 1.The Stratify, Inc. 1999 Stock Plan, as previously amended (the “Stratify Plan”), shall be further amended by adding the following new Section 9A: Section 9A.Acceleration of Vesting on a Vesting Change in Control. (a)Notwithstanding the provisions of Section 9 and except as otherwise explicitly provided in a Stock Option Agreement, Stock Purchase Agreement or similar agreement, if as a result of and within fourteen (14) days before or twelve (12) months after a Vesting Change in Control (1) Optionee’s employment is terminated by Iron Mountain or any successor or assign (whether direct or indirect, by purchase, merger, consolidation or otherwise) to all or substantially all of the business and/or assets of Iron Mountain or (2) Optionee terminates his or her employment due to a Good Reason, then on the date of such termination, all outstanding Options and other awards under the Stratify Plan held by Optionee that are unvested as of the Vesting Change in Control shall immediately vest; provided, however, that Optionee shall execute and deliver a reaffirmation of any Employee Confidentiality and Non-Competition Agreement with Iron Mountain. (b)For purposes of this Section 9A, the following definitions shall apply: (1)“Good Reason” shall mean that any of the following occurs without Optionee’s prior written consent: (i) a diminution by Iron Mountain in the total annual compensation that Optionee is entitled to receive or a material diminution in the benefits Optionee is eligible to receive; or (ii) Iron Mountain requiring Optionee to be based at an office that is greater than fifty (50) miles from where Optionee’s office is located immediately prior to the Vesting Change in Control except for required travel on Iron Mountain’s business to an extent substantially consistent with the business travel obligations that Optionee undertook on behalf of Iron Mountain prior to the Vesting Change in Control. (2)“Iron
